Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 1 of 11 PageID #: 11615



                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 PERFORMANCE PULSATION                                      §
 CONTROL, INC.                                              §
      Plaintiff,                                            §
                                                            §
 v.                                                         §
                                                            §
 SIGMA DRILLING TECHNOLOGIES,                               §       Civil Action No. 4:17-cv-00450-ALM
 LLC; INTREPID CONSULTING, LLC;                             §
 JUSTIN MANLEY; ALISON MANLEY;                              §                         JURY
 WILLIAM GARFIELD;                                          §
 PAMELA GOEHRING-GARFIELD; and                              §
 ADVANCED RUPTURE DISK                                      §
 TECHNOLOGY, INC.                                           §
       Defendants.                                          §

       DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO
       PLAINTIFF’S RESPONSE TO ARDT’S MOTION FOR SUMMARY JUDGMENT

            Defendant Advanced Rupture Disk Technology, Inc. (ARDT) provides further briefing in

 support of its summary judgment motion seeking dismissal of Plaintiff Performance Pulsation

 Control, Inc.’s (PPC) sole cause of action against ARDT for breach of contract, and shows:

                                                   Introduction

            1. Because no consideration exists and because the material terms of the alleged contract

     are undefined, PPC’s breach of contract claim against ARDT should be dismissed. In PPC’s

     Response to ARDT’s Motion, PPC does not contend that the terms of the disputed

     Noncompetition, Confidentiality, and Invention Agreement (NDA) are ambiguous, and

     therefore, this Court must interpret the parties’ intent as a matter of law. 1 (Response at 24, ¶ 2).

     Because the only reasonable interpretation of the parties’ intent was to enter into a mutually




 1
     MCI Telecomms. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 650 (Tex.1999).


 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 1                           1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 2 of 11 PageID #: 11616



     beneficial Manufacturer’s Sales Representation Agreement (MSRA), the court need not look

     further than the first two sentences of the NDA to grant summary judgment in favor of ARDT.

           2. Among the material defined terms left undefined in the NDA is “Work.” The express

     terms of the disputed NDA required a “contemporaneous Underlying Agreement,” which would

     define the “Work” between PPC and ARDT. All parties acknowledge that the terms of an

     MSRA could not be agreed upon and the PPC-ARDT sales relationship never formed. In its

     response, PPC contends for the very first time 2 that the MSRA was not (or not necessarily) the

     “Underlying Agreement.” Instead, PPC now contends that the Underlying Agreement was a

     “verbal agreement” that PPC’s President, John Rogers, believed may have existed at some time

     in 2013. But, PPC cites no evidence in support of the specific contention that a “verbal

     agreement” was the Underlying Agreement.

           “Based upon my review of other emails between Justin Manley and representatives of
           ARDT, it appears there was a verbal agreement between Justin Manley on behalf of PPC
           and Michael Kelly and/or Dave Denning on behalf of ARDT to begin the early work of
           providing services to PPC before a formal written agreement could be reached...”

           (Rogers’ Supplemental Decl., Resp. at APP00017, emphasis added, partial citation).

           3. PPC requests the Court accept as true John Rogers’ speculative legal conclusion that,

     based upon his reading of emails in December of 2018, a “verbal agreement” may have been

     entered into sometime in 2013. Citing no evidence, including the Rogers Declaration, PPC’s

     response states, “[s]pecifically, the Manufacturer Representatives Sales Agreement (“MRSA”)
                                                                                                                     3
     [sic] was not the Underlying Agreement referenced by the Non-Competition Agreement.”

     (Response, p. 4, ¶ 3; p. 6, ¶ 3). PPC’s response does not cite the Rogers Declaration, made

 2
       The “apparent” verbal agreement has never before been disclosed over the course of seven depositions of PPC
       and ARDT employees or in written discovery.
 3
       Elsewhere in its Response, PPC softens the statement: “the ‘Manufacturer’s Sales Representation Agreement’
       (“MRSA”) [sic] referenced by ARDT was not necessarily the Underlying Agreement.” (Response, p. 4, ¶ 3,
       emphasis added).


 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 2                              1596860.1    2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 3 of 11 PageID #: 11617



  under penalty of perjury, because Rogers’ Declaration makes no such contention. The MSRA

  was the Underlying Agreement as conclusively established by the uncontroverted evidence.

  (Dkt. # 226, Ex. A, Declaration of Denning, ¶¶ 14, 15 22 -26; Dkt. #226, Ex. B, Declaration of

  Manley, ¶¶ 15, 16, 23, 24; Ex. 2 to Exhibit A – MSRA, Version 1, 8-1-13; Dkt. # 226, Ex. 3 to

  Exhibit A – MSRA, Version 2, 9-1-13).

        4. In September of 2018 (prior to ARDT’s summary judgment motion), Rogers did not

  disclose the theoretical verbal agreement. Rogers testified:

        “Q. Has ARDT ever been a sales representative of PPC?
        A. No.”
                                       ***
        “Q. Has PPC ever engaged ARDT to be PPC's sales representative?
        A. As I've stated before, we tried and something broke down in that effort, so it was not
        successful.”

        Q. So the answer is no?
        A. As I’ve said, no.”

  (Motion, Dkt. #226, p. 13).

        5. Rogers’ previously-undisclosed claim of a verbal agreement fails to identify an offer,

  acceptance, tendered or actual performance, a meeting of the minds, mutual assent to be bound,

  consideration, terms (material or otherwise), or the date on which the agreement occurred.

  Rogers does not even identify the parties to the hypothetical verbal agreement: “Justin Manley

  on behalf of PPC and Michael Kelly and/or Dave Denning.” (Response, at APP00017,

  emphasis added, partial citation). Rogers’ mere speculation is not evidence.

        6. Objections to the Original and Supplemental Declarations of John Rogers.

  Defendant objects to the Declaration of John Rogers (Response, [APP001]) as set out in Dkt. # 263,

  Section II, p.2. Defendant also objects to the Supplemental Declaration of John Rogers (Response,

  [APP0016]) as follows: ¶ 4 – Conclusory, speculative, not based upon personal knowledge,

  improper legal conclusion, best evidence; sham; ¶ 5 – Conclusory, lack foundation; ¶ 6 -

 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 3                 1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 4 of 11 PageID #: 11618



  Conclusory, not based upon personal knowledge; ¶ 7 - Conclusory, not based upon personal

  knowledge; ¶ 8 – improper legal conclusion, conclusory; ¶ 9 – Improper legal conclusion,

  conclusory, speculative; not based on personal knowledge; ¶ 10 – Conclusory, speculative, not

  based on personal knowledge; ¶ 12 – Conclusory.

        7. Arguments & Authorities. When the terms of a contract are not ambiguous, a court

  determines the parties’ intent to contract as a question of law. MCI Telecomms. Corp. v. Tex.

  Utils. Elec. Co., 995 S.W.2d 647, 650 (Tex.1999). If a contract “is worded so that a court can

  give it a certain or definite legal meaning or interpretation, it is not ambiguous.” Id. Whether a

  contract is ambiguous is a question of law for the court to decide. Mount Spelman &

  Fingerman, P.C. v. GeoTag, Inc., 70 F. Supp. 3d 782, 787 (E.D. Tex. 2014). A contract is not

  ambiguous if it can be given certain or definite legal meaning or interpretation. Lopez v. Munoz,

  Hockema & Reed, L.L.P., 22 S.W.3d 857, 861 (Tex. 2000). Ambiguity does not arise simply

  because the parties advance conflicting interpretations of the contract; rather, for an ambiguity

  to exist, both interpretations must be reasonable. Columbia Gas, 940 S.W.2d at 589; National

  Union Fire Ins. Co. v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex.1995). Courts should not

  strain to find an ambiguity, if, in doing so, they defeat the probable intentions of the parties,

  even should an apparently harsh result be the consequence. Ohio Cas. Group of Ins. Companies

  v. Chavez, 942 S.W.2d 654, 658 (Tex. App.–Houston [14th Dist.] 1997, writ denied). The court

  must enforce the unambiguous language in a contract as written, and the applicable standard is

  the “objective intent” evidenced by the language used, rather than the subjective intent of the

  parties. Sun Oil Co. v. Madeley, 626 S.W.2d 726, 731–32 (Tex. 1981).

        8. The objective intent of the parties was to enter into a Manufacturer’s Sales

  Representation Agreement in which both parties would benefit. PPC would benefit by selling

  products; and ARDT would benefit by earning commissions. This is the “Work” to be defined

 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 4                 1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 5 of 11 PageID #: 11619



  by the “Underlying Agreement.” Importantly, the negotiated but unconsummated MSRA that

  PPC contends was not the Underlying Agreement does in fact define the Work:

        “PERFORMANCE PULSATION CONTROL shall provide ARDT with advertisements,
        catalogs, promotional material, technical, engineering, sales and marketing training and
        assistance and other sales and marketing material as PERFORMANCE PULSATION
        CONTROL believes to be reasonably necessary to assist ARDT in the promotion of the
        products and the performance of ARDT’s other duties hereunder; and pay commissions
        to ARDT in accordance with the provisions contained in this Agreement.”

 (See, e.g. Dkt.#226, Ex. 2 (Version 1), 3 (version 2), to Exhibit A, “Manufacturer’s Sales

 Representation Agreement, Section 3 RESPONSIBILITIES OF THE PARTIES.”).

        9. PPC argues the reasonable interpretation of ARDT’s objective intent in signing the

  agreement had nothing to do with the MSRA. Instead, PPC argues, the primary intent of the

  agreement was the provision of “confidential information” and the agreement to keep the

  information confidential. This requires the court to find ambiguity where none exists, despite

  PPC’s agreement that the terms are unambiguous. (Response at 24).

        10. Reasonable Interpretation. Because PPC does not contend that the terms are

  ambiguous, the Court must determine the parties’ intent as a matter of law. SAS Institute, Inc. v.

  Breitenfeld, 167 S.W.3d 840, 841 (Tex. 2005). (Response at 24). In order to deny ARDT’s

  motion, the court must find that PPC’s interpretation of the following terms are reasonable:

        A. Sentence One of the NDA: “In consideration for the [PPC’s] contracting with
        [ARDT] to perform the Work (defined below) for [PPC] and agreeing to provide [ARDT]
        with Confidential Information (defined below) to the extent necessary to perform the
        Work, [ARDT] agrees as follows:”

        1) PPC contends that “[PPC] contracting with [ARDT]” should be interpreted to include

 an “apparent” (to John Rogers) “verbal agreement” sometime in 2013 between unknown persons

 and with no known terms based upon Mr. Rogers’ reading of emails in December 2018.

 (Response, p. 3, 6, 22(B), citing Decl. of Rogers, ¶ 4, [APP0016]; Response, p. 4).



 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 5                 1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 6 of 11 PageID #: 11620



        2) PPC contends that “Work (defined below)” is not defined below as required in the

 NDA. Rather, PPC contends the term must be defined to mean “any conceivable work,” a

 contention unsupported by a plain reading of the NDA or any other evidence. (See, e.g.

 Response, p. 7 - “ARDT did perform some work”).

        3) PPC also contends that “Work (defined below)” requires no definition and is an

 immaterial and non-essential term to the contract. (Response, p. 24 – “Put simply, the definition

 of “Work” is completely immaterial to the parties obligations under the Non-Competition

 Agreement.”) PPC’s position that “Work,” a capitalized term that was to be defined in the

 Underlying Agreement is not a material or essential term unreasonable. The NDA is specific in

 its intent and contains a “Definitions” section, the first term of which is “Work.”

        4) PPC ignores the phrase “to the extent necessary to perform the Work” modifying

 the phrase “confidential information.”

        5) PPC contends that “[contracting to perform Work] and agreeing to provide [ARDT]

 with Confidential Information (defined below) to the extent necessary to perform the Work”

 should be interpreted to mean “[contracting to perform Work] or agreeing to provide [ARDT]

 with Confidential Information (defined below) to the extent necessary to perform the Work”

 Under the law of Texas, contract language should be given its “plain grammatical meaning.”

 Simply stated, “or” is disjunctive, or alternative in its effect. Lyons v. Montgomery, 701 S.W.2d

 641, 643 (Tex.1985). In other words, “or” means or, not “and.” PPG Indus., Inc. v. Shell Oil

 Co., 727 F. Supp. 285, 287 (E.D. La. 1989), aff'd, 919 F.2d 17 (5th Cir. 1990).

        6) PPC argues that because the NDA does not explicitly use the words “condition

 precedent,” contracting for work cannot be a condition precedent. (Response at 23-24). The sole

 authority cited by PPC refutes this contention. “Our task is to construe the entire agreement, and



 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 6                     1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 7 of 11 PageID #: 11621



 that task is not altered by the parties’ use of “magic words” in the contract or the absence of such

 words. Arbor Windsor Court, Ltd. v. Weekley Homes, LP, 463 S.W.3d 131, 137 (Tex. App.—

 Houston [14th Dist.] 2015, pet. denied).

        B. Sentence Two of the NDA: Definitions. As used in this Agreement:

        a. "Work" means the products and/or services that [ARDT] has agreed to provide to
           [PPC] pursuant to an agreement entered into between [PPC] and [ARDT]
           contemporaneously with this Agreement ("Underlying Agreement").

        7) PPC contends that “Work” is not defined by either the “Underlying Agreement” or by

 “the products and/or services that [ARDT] has agreed to provide:” Instead, PPC argues that any

 conceivable definition of “work” will suffice and that “doing exploratory things” would satisfy

 the definition “Work,” an assertion for which PPC cites no evidence. (Response, p. 23 “ARDT

 did perform some work.”). This, despite that “Work” is in fact defined in the unsuccessful

 MSRA, which supplies the definition of “the products and/or services that [ARDT] has agreed to

 provide.” (See, e.g. Dkt. #226, Ex. 2, this Reply, p. 5).

        8) By speculating that a “verbal agreement” could have existed, PPC implicitly contends

 that the terms “contemporaneously” and “has agreed” should be interpreted to mean “at any

 time, in hindsight, if at all.” PPC makes no reference to either phrase in its Response.

        9) PPC contends that the defined, capitalized term “Underlying Agreement” for which

 the parties were to “[contract for]” should be interpreted to mean a “verbal agreement” between

 unknown persons with unspecified terms based upon Rogers’ posthumous email examination.

        11. “Confidential” Documents. Alternatively, no confidential information was

 transmitted to ARDT. In its response, PPC amends its position that all documents sent to ARDT

 were “confidential information” and identified three specific documents that were “not in the

 public domain.” (Response, APP0017, Supp. Decl. of Rogers, APP0017, ¶6 - “Of the specific



 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 7                  1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 8 of 11 PageID #: 11622



 documents sent…the following documents are not in the public domain.”) Rogers’ Declaration

 thereby excludes the remainder of the documentation from the definition of “confidential

 information” by the express terms of the disputed NDA. (NDA – Response, APP00109, ¶

 1(d)(i)(b) – “(b) which are not in the public domain”).

        12. With regard to the three documents Rogers contends are not in the public domain,

 PPC contends that the boilerplate footer “Confidentiality Notice” that appears on almost every

 email satisfies both the portion of the agreement stating: 1) “...which are marked with the words

 ‘Confidential’, ‘Proprietary’ or any other designation of confidentiality” and 2) sufficient to put

 ARDT on notice that the materials were considered confidential. The documents are:

        1) “PPC Sales Presentation (Drilling)” – A Microsoft Powerpoint Presentation. Slide 1 –

            “WELCOME – Performance Pulsation Control would like to take a second and thank

            you for your time.” (Dkt. # 226, Ex. 5 to Exhibit A).

        2) “Drilling Presentation Script” for the presentation. (“Before you get started, I want to

            thank you for your time today. I understand that you probably have several projects

            you could be working on, but I’m sure this will be worth your time.) (Dkt. # 226, Ex.

            5, 6 to Exhibit A); and

        These two documents were in fact transmitted with the boilerplate “confidentiality

 notice.” (Dkt. # 226, Ex. 4 to Exhibit A, ARDT_000012). These documents (a sales

 presentation), on their face, are intended to be presented to the public. Second, they were

 transmitted in the same email along with 14 additional documents described in the transmission

 email as “old sales materials” that PPC does not contend are confidential information. (Id.;

 Response, APP0017, Supp. Decl. of Rogers, APP0017, ¶6). Third, both the recipient and the

 sender testified that ARDT in fact did not consider nor have any reason to believe that these



 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 8                 1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 9 of 11 PageID #: 11623



 materials were “confidential.” (Dkt. # 252, Ex. A, ¶ 12; Dkt. # 252, Ex. B, ¶ 13). ARDT submits

 that PPC has not identified evidence sufficient to raise a fact issue to suggest ARDT “reasonably

 should have known” PPC considered these documents to be “confidential.”

          3) “ARDT Training”

 Other than stating that this document was not “in the public domain,” PPC supplies no evidence

 that ARDT should have reasonably known that PPC considered the document to be confidential.

 (Dkt. # 252, Ex. 15 to Exhibit A). Both the sender and recipient testified that no suggestion of

 confidentiality was made. (Dkt. # 252, Ex. A, ¶ 19; Dkt. # 252, Ex. B, ¶ 13). Further, unlike

 most other emails between PPC and ARDT, the email transmitting the document does not

 contain the standard “confidentiality notice.” (Dkt. # 226, Ex. 4 to Exhibit A, ARDT_000010-

 11). PPC has failed to identify evidence sufficient to raise a fact issue suggesting ARDT should

 have had a reasonable belief that PPC considered this information to be confidential. 4

          13. No evidence of use or disclosure. In response to Defendant’s summary judgment

 motion and evidence that ARDT did not use or disclose PPC’s information, “confidential” or

 otherwise, PPC supplies no controverting evidence. (E.g. Dkt. # 226, Ex. A, ¶ 31). PPC supplies

 the following statement, “[t]he evidence further shows that ARDT then disclosed or otherwise

 used all of the information provided by PPC to aid Manley and Sigma in selling their competitive

 products and cause injury to PPC.” PPC cites no evidence supporting the use or disclosure of a

 sales presentation or “ARDT Training.”


 4
     Referring to ARDT’s production of the email and attachments in May of 2018 under no designation of
      confidentiality, PPC’s response states, “Nevertheless, out of an abundance of caution, as of the date of filing
      this Response, PPC has designated certain transmitted documents as “Confidential.” (Response, n. 32). PPC
      cited a letter dated December 3, 2018 demanding that Defendants file a motion to seal. the documents it
      contends are “Confidential” by December 4, 2018, after which PPC would do so. However, PPC neither
      transmitted the letter nor contacted counsel for Defendants, who were unaware of the letter’s existence until the
      drafting of this reply. (p. 419 of 419 of Plaintiff’s response). To date, Plaintiff has not transmitted the letter to
      Defendants, nor filed a motion to seal and the documents remain publically available.


 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 9                                    1596860.1    2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 10 of 11 PageID #: 11624



        14. Lack of Consideration. Unlike a complete lack of consideration to support the

 existence of a contract, “a failure of consideration occurs when, because of some supervening

 cause arising after the contract is formed, the promised performance fails.” Cheung-Loon, LLC v.

 Cergon, Inc., 392 S.W.3d 738, 747 (Tex. App.—Dallas 2012, no pet.); Bassett v. Am. Nat. Bank,

 145 S.W.3d 692, 696 (Tex. App.—Fort Worth 2004, no pet.). ARDT contends (and the court

 must interpret) that the intention of the parties was to enter into a MSRA for Work. The inability

 to agree to the terms of that agreement was a superseding cause of the consideration failing. PPC

 has not addressed the defense of a lack of consideration in their response.

        13. Conclusion and Prayer. This Court must interpret the objective intentions of the

 parties. PPC advances that the intention of ARDT (but not PPC) in signing a “Non-Competition,

 Confidentiality, and Invention Agreement” was not in anticipation of a mutually beneficial

 Manufacturer’s Sales Representation Agreement. Rather, PCC contends, the agreement related to

 ARDT’s desire to receive PPC’s “Sales Presentation” and “ARDT Training.” In return, ARDT

 would agree to, among other things, provide exclusive ownership of ARDT’s inventions and

 enter into no “similar relationship” (verbal according to PPC) with any other company. This

 absurd interpretation of the parties’ intent is neither reasonable nor supported by evidence.

        WHEREFORE, ARDT requests the court grant its motion for summary judgment, hold

 the “Non-Competition, Confidentiality, and Invention Agreement” invalid and unenforceable as

 a matter of law, dismiss with prejudice all claims against ARDT, award ARDT its reasonable

 attorneys’ fees incurred as result of PPC’s baseless claim, and for general relief.




 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 10                    1596860.1   2530.1
Case 4:17-cv-00450-ALM Document 271 Filed 12/10/18 Page 11 of 11 PageID #: 11625



 Respectfully submitted,

 /s/ Gregory N. Ziegler
 Gregory N. Ziegler                                   Clyde M. Siebman
 Texas Bar No. 00791985                               Texas Bar No. 18341600
 GZiegler@macdonalddevin.com                          clydesiebman@siebman.com
 William I. Gardner                                   Elizabeth S. Forrest
 Texas Bar No. 24053219                               Texas Bar No. 24086207
 BGardner@macdonalddevin.com                          elizabethforrest@siebman.com
 J. Robert Skeels                                     SIEBMAN, FORREST, BURG & SMITH, LLP
 Texas Bar No. 24048802                               Federal Courthouse Square
 RSkeels@macdonalddevin.com                           300 N. Travis Street
 MACDONALD DEVIN, P.C.                                Sherman, Texas 75090
 3800 Renaissance Tower                               (903) 870-0070 (Telephone)
 1201 Elm Street                                      (903) 870-0066 (Telecopy)
 Dallas, Texas 75270
 214.744.3300 (Telephone)                             Attorneys for Defendants
 214.747.0942 (Facsimile)

                                     CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018 the foregoing pleading was filed with the

 clerk of the court for the U.S. District Court, Eastern District of Texas, using the electronic case

 filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”

 to all attorneys of record who have consented in writing to accept this Notice as service of

 documents by electronic means.

                                                   /s/ Gregory N. Ziegler
                                                   Gregory N. Ziegler




 DEFENDANT ADVANCED RUPTURE DISK TECHNOLOGY, INC.’S REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT ARDT’S MOTION FOR SUMMARY JUDGMENT - Page 11                1596860.1   2530.1
